Name: Commission Regulation (EEC) No 3418/88 of 28 October 1988 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  prices;  agricultural activity
 Date Published: nan

 No L 301 / 10 Official Journal of the European Communities 4. 11 . 88 COMMISSION REGULATION (EEC) No 3418/88 of 28 October 1988 fixing the free-at-frontier reference prices applicable to imports of certain wine products with effect from 1 September 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, implementation of the second stage of the Association Agreement between the Community and Cyprus (9),  Article 20 (4) of the Cooperation Agreement between the Community and Tunisia (10), as amended by the Additional Protocol of 26 May 1987 (u), and  Article 22 (6) of the Cooperation Agreement between the Community and Yugoslavia (12), as amended by the Additional Protocol of 10 December 1987 establishing new trade arrangements (13), lower reference prices are to be fixed, subject to annual quotas and at a specified rate, for certain wines originating in the said countries and presented in containers holding two litres or less ; Whereas Commission Regulation (EEC) No 2714/86 (14) fixed the free-at-frontier reference prices applicable with effect from 1 September 1986 ; whereas that Regulation must be repealed, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Article 54 (8) thereof, Whereas Article 54 of Regulation (EEC) No 822/87 lays down special rules for imports of certain wine products ; whereas Commission Regulation (EEC) No 1393/76 (3), as last amended by Regulation (EEC) No 2135/84 (4), laid down detailed rules for implementing those provisions ; Whereas the list of free-at-frontier reference prices must be structured to take account of trading requirements and the need to simplify administrative procedures ; Whereas Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff Q, as last amended by Regulation (EEC) No 1858/88 (*), introduced a new combined nomenclature which meets the requirements of both the Common Customs Tariff and the Community's external trade statistics and which replaces the existing nomenclature ; whereas; consequently, the structure of the list of free-at-frontier reference prices should be based on the combined nomenclature codes, account being taken of the requirements of the Integrated Customs Tariff of the European Communities (Taric) ; whereas, to this end, the list should contain the subdivisions necessary for applying the monetary compensatory amounts ; Whereas under the terms of  Article 20 (4) of the Cooperation Agreement between the Community and Algeria Q, as amended by the Additional Protocol of 25 June 1987 (8),  Article 21 ( 1 ) of the Protocol of 19 October 1987 laying down the conditions and procedures for the Article 1 The free-at-frontier reference prices referred to in Article 54 ( 1 ) of Regulation (EEC) No 822/87 shall be those obtained by deducting the amount of the customs duty applicable to the country concerned from the reference price shown for the product in question in the Annex hereto. Article 2 Regulation (EEC) No 2714/86 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . (&gt;) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 269, 29. 9 . 1988, p. 5. (3) OJ No L 157, 18 . 6. 1976, p. 20 . 4 OJ No L 196, 26. 7 . 1984, p. 21 . 0 OJ No L 393, 31 . 12. 1987, p . 2. H OJ No L 265, 27. 9 . 1987, p. 2. (") OJ No L 297, 21 . 10 . 1987, p. 36. H OJ No L 41 , 14. 2. 1983, p . 1 . H OJ No L 389, 31 . 12. 1987, p . 73 . H OJ No L 249, 1 . 9 . 1986, p . 1 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . ( «) OJ No L 166, 1 . 7. 1988, p. 10 . 0 OJ No L 263, 27. 9 . 1978 , p. 2. (8) OJ No L 297, 21 . 10 . 1987, p. 2. 4. 11 . 88 Official Journal of the European Communities No L 301 / 11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1988 . For the Commission Frans ANDRIESSEN Vice-President T A B L E 20 -0 9 R ef er en ce pr ic es (o r gr ap e ju ic e (in cl ud in g gr ap e m us t) No L 301 /12 T H E FR E E -A T -F R O N T IE R R E FE R E N C E PR IC E S A R E C A L C U L A T E D B Y D E D U C T IN G T H E D U T Y A PP L IC A B L E T O T H E T H IR D C O U N T R Y C O N C E R N E D FR O M T H E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 20 09 60 11 I  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I | I I l   W hi te : \ I I I l 90 01    Pe r % vo l of po ten tia l alc oh ol ic str en gt h I 3, 84 3, 84 3, 84 \ . l   O th er : I \ I I 90 02    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 \ \ l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by w ei gh t: I I I l   W hi te : I I I  90 03    Pe r % vo l of po ten tia l alc oh ol ic str en gt h I 3, 84 3, 84 3, 84 \ l   O th er : I I I \ 90 04    Pe r % vo l of po ten tia l alc oh ol ic str en gt h | 4, 07 4, 07 4, 07 I 20 09 60 19  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t: \ I l l   W hi te : I \ I I \ 90 05    Pe r % vo l of po ten tia l alc oh ol ic str en gt h \ 3, 84 3, 84 3, 84 I \ l l   O th er : I I 90 06    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 \ l l  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : ' \ l l   W hi te : I I I 90 07    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3, 84 3, 84 3, 84 \ l l   O th er : 90 08    Pe r % vo l of po te nt ia l al co ho lic str en gt h 4, 07 4, 07 4, 07 \ 20 09 60 51 l  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht : I l W hi te : \ 90 09    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h 3, 84 3, 84 3, 84 I l   O th er : I I I 90 10    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4, 07 4, 07 4, 07 \ Official Journal of the European Communities 4. 11 . 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , T N , Y U O th er co un tr ie s M CA Re gu lat io n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 4. 11 . 88 Official Journal of the European Communities No L 301 /13 20 09 60 51  W ith an ad de d su ga r co nt en t ex ce ed ing 30 % by we ig ht : (co n'd ) W hit e: 90 11    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,8 4 3,8 4 3,8 4   O th er : -- 90 12    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4,0 7 4,0 7 4,0 7 20 09 60 59  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by we ig ht :   W hi te : 90 13    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,8 4 3,8 4 3,8 4 O th er : 90 14    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4,0 7 4,0 7 4,0 7  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 90 15    Pe r % vo l of po ten tia l alc oh oli c str en gt h 3,8 4 ' 3,8 4 3,8 4   O th er : 90 16    pe r % vo l of po ten tia l alc oh oli c str en gt h v 4,0 7 4,0 7 4,0 7 20 09 60 71  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht : W h it e : 90 19    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 3,8 4 3,8 4 3,8 4   O th er : 90 20    Pe r % vo l of po ten tia l alc oh ol ic str en gt h 4,0 7 4,0 7 4,0 7 20 09 60 79  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 90 23    Pe r % vo lo f po ten tia l alc oh oli c str en gt h 3,8 4 3,8 4 3,8 4   O th er : 90 24  Pe r % vo lo f po ten tia l alc oh oli c str en gt h 4,0 7 4,0 7 4,0 7 20 09 60 90  W ith an ad de d su ga r co nt en t no te xc ee di ng 30 % by we ig ht : W hi te : 90 25 Pe r % vo lo fp ote nti al alc oh oli c str en gth ' 3,8 4 3,8 4 3,8 4   O th er : 90 26    Pe r % vo lo f po ten tia l alc oh oli c str en gt h 4,0 7 4,0 7 4,0 7 T A B L E 22 -0 2 No L 301 /14 R ef er en ce pr ic es fo r w in e TH E FR EE -A T- FR O N TI ER R EF ER EN C E PR IC ES A RE CA LC U LA TE D BY D ED U C TI N G TH E D U TY A PP LI CA BL E TO TH E TH IR D C O U N TR Y C O N C ER N ED FR O M TH E R E F E R E N C E P R IC E S H O W N IN T H E T A B L E M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab le A dd it io na l co de 22 04 21 25 K : 12 1, 36 K : 69 ,8 0 K : 70 ,8 5 K : 72 ,9 7 K : 75 ,0 8 K : 77 ,2 0 K : 79 ,3 1 K : 81 ,4 3 K : 83 ,5 4 K : 85 ,6 6 K : 11 6, 07 K : 64 ,5 1 K : 65 ,5 7 K : 67 ,6 8 K : 69 ,8 0 K : 71 ,9 1 K : 74 ,0 3 K : 76 ,1 4 K : 78 ,2 6 K : 80 ,3 7 13 1, 93 80 ,3 7 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 5 5 5 5 5 5 5 5 5 5 75 87 75 88 75 88 75 88 75 88 75 88 75 88 75 88 75 88 75 88 0) (') (') (') (') 0 (') 0 (') Official Journal of the European Communities 22 04 21 29 91 00 91 01 91 02 91 03 91 04 91 05 91 06 91 07 91 08 91 09 91 10 91 11 91 12 91 13 91 14 91 15 91 16 91 17 91 18 91 19 91 20 91 21 91 22  W in e im po rte d un de r th e na m e Ri es lin g or Sy lv an er  O th er w in e, of an ac tu al al co ho lic str en gt h :   Le ss th an 9 % vo l   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l   Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l   Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l   Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l   Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l   Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l   Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l   Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al alc oh ol ic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l al co ho lic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l     Ex ce ed in g 20 % vo l 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 .6 4, 40 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 4. 11 . 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y D Z , T N , Y U O th er co un tr ie s (E CU /h l) M CA RÃ © gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 4. 11 . 88 Official Journal of the European Communities 22 04 21 29  W in e im po rte d un de rt he na m e Po rtu gi es er ,o fa n ac tu al alc oh ol ic str en gt h : (co nt' d) 912 3 -- Les st han 9% vol (&gt;) K : 72, 05 K : 66, 76 82, 62 6 758 ? 91 24   9% vo l or m or e bu t no t ex ee din g 9, 5% vo l (') K : 73 ,17 K : 67 ,88 83 ,74 6 75 89 91 25   Ex ce ed ing 9, 5% vo lb ut no t ex ce ed ing 10 % vo l (') K : 75 ,41 R : 70 ,12 85 ,98 6 75 89 91 26   Ex ce ed ing 10 % vo l bu t no te xc ee din g 10 ,5 % vo l (') K : 77 ,65 K : 72 ,36 88 ,22 6 75 89 91 27   Ex ce ed ing 10 ,5 % vo lb ut no te xc ee din g 11 % vo l (') K : 79 ,89 K : 74 ,60 90 ,46 6 75 89 91 28   Ex ce ed ing 11 % vo l bu tn ot ex ce ed ing 11 ,5 % vo l , (') K : 82 ,13 K : 76 ,84 92 ,70 6 75 89 91 29   Ex ce ed ing 11 ,5 % vo l bu tn ot ex ce ed ing 12 % vo l (') K : 84 ,37 K : 79 ,08 94 ,94 6 75 89 91 30   Ex ce ed ing 12 % vo l bu t no te xc ee din g 12 ,5% vo l (') K : 86 ,61 K : 81 ,32 97 ,18 6 75 89 91 31   Ex ce ed ing 12 ,5 % vo l bu t no te xc ee din g 13 % vo l (') K : 88 ,85 K : 83 ,56 99 ,42 6 75 89  O th er w in e, of an ac tu al alc oh ol ic str en gt h : 91 32 - - Le ss th an 9 % vo l (') K : 72 ,05 K : 66 ,76 82 ,62 6 75 90 91 33   9% vo l or m or e bu t no te xc ee din g 9, 5% vo l (') K : 73 ,17 K : 67 ,88 83 ,74 6 75 90 91 34   Ex ce ed ing 9, 5% vo lb ut no te xc ee din g 10 % vo l (') K : 75 ,41 K : 70 ,12 85 ,98 6 75 90 91 35   Ex ce ed ing 10 % vo l bu tn ot ex ce ed ing 10 ,5% vo l (') K : 77 ,65 K : 72 ,36 88 ,22 6 75 90 91 36   Ex ce ed ing 10 ,5% vo lb ut no te xc ee din g 11 % vo l (') K : 79 ,89 K : 74 ,60 90 ,46 6 75 90 91 37   Ex ce ed ing 11 % vo l bu t no t ex ce ed ing 11 ,5 % vo l (') K : 82 ,13 K : 76 ,84 92 ,70 6 75 90 91 38   Ex ce ed ing 11 ,5 % vo l bu t no te xc ee din g 12 % vo l (') K : 84 ,37 K : 79 ,08 94 ,94 6 75 90 91 39   Ex ce ed ing 12 % vo lb ut no te xc ee din g 12 ,5% vo l (l) K : 86 ,61 K : 81 ,32 97 ,18 6 75 90 91 40   Ex ce ed ing 12 ,5% vo lb ut no te xc ee din g 13 % vo l (') K : 88 ,85 K : 83 ,56 99 ,42 6 75 90 22 04 21 35  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 91 41   In ten de d fo r pr oc es sin g in to pr od uc ts no t fal lin g wi th in co de 22 04 60 ,60 60 ,60 60 ,60 91 42 O th er 11 1, 30 11 1, 30 11 1, 30 91 43  W ine im po rte d un de r the na me Ri es lin g or Sy lva ne r K :1 21 ,36 K :1 16 ,07 13 1,9 3 8 75 91 "  O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 44   Ex ce ed ing 13 % vo l bu tn ot ex ce ed ing 13 ,5 % vo l (') K : 87 ,77 K : 82 ,49 98 ,35 8 75 92 91 45   Ex ce ed ing 13 ,5 % vo l bu t no te xc ee din g 14 % vo l (') K : 89 ,89 K : 84 ,60 10 0,4 6 8 75 92 91 46 Ex ce ed ing 14 % vo l bu t no te xc ee din g 14 ,5 % vo l (') K : 92 ,00 K : 86 ,72 10 2,5 8 8 75 92 91 47   Ex ce ed ing 14 ,5 % vo lb ut no te xc ee din g 15 % vo l (') K : 94 ,12 K : 88 ,83 10 4,6 9 8 75 92 No L 301 /15 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co u n tr ie s (E CU /h l) No L 301 /16 T ab le A dd it io na l co de 22 04 21 39 Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re , of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l:   O f a po te nt ia l al co ho lic str en gt h :    8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 91 48 91 49 91 50 91 51 9 1 5 2 91 53 9 1 5 4 91 55 91 56 9 1 5 7 91 58 91 59 91 60    Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l  Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 Official Journal of the European Communities    Ex ce ed in g 20 % vo l  Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:   O f a po te nt ia l al co ho lic str en gt h :  8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 91 61 9 1 6 2 91 63 9 1 6 4 91 65 91 66 9 1 6 7 91 68 91 69 91 70 91 71 9 1 7 2 9 1 7 3    Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0    Ex ce ed in g 20 % vo l Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e of an ac tu al alc oh ol ic str en gt h of 15 % vo l: ¢  In ten de d fo r pr oc es sin g in fo pr od uc ts no t fa lli ng wi th in co de 22 04  O th er 9 1 7 4 91 75 60 ,6 0 11 1, 30 60 ,6 0 11 1, 30 60 ,6 0 11 1, 30 4. 11 . 88 4. 11 . 88 Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 39 (c on t'd ) 91 76  W ine im po rte d un de rt he na me Po rtu gie se r, of an ac tua la lco ho lic str en gth :  Ex ce ed ing 13 % vo l bu t no t ex ce ed ing 13 ,5 % vo l 0 K : 91 ,0 9 K : 85 ,8 0 10 1, 66 9 75 93 9 1 7 7   Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed ing 14 % vo l (') K : 93 ,3 3 K : 88 ,0 4 10 3, 9f t 9 75 93 i 91 78   Ex ce ed ing 14 % vo l bu t no t ex ce ed ing 14 ,5 % vo l C) K : 95 ,5 7 K : 90 ,2 8 10 6, 14 9 75 93 91 79   Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : (') K : 97 ,8 1 K : 92 ,5 2 10 8, 38 9 75 93 91 80   Ex ce ed ing 13 % vo lb ut no t ex ce ed ing 13 ,5 % vo l 0 K : 91 ,0 9 K : 85 ,8 0 10 1, 66 9 75 94 91 81   Ex ce ed ing 13 ,5 % vo l bu t no t ex ce ed ing 14 % vo l 0) K : 93 ,3 3 K : 88 ,0 4 10 3, 90 9 75 94 9 1 8 2   Ex ce ed ing 14 % vo l bu t no t ex ce ed ing 14 ,5 % vo l (') K : 95 ,5 7 K : 90 ,2 8 10 6, 14 9 75 94 91 83   Ex ce ed ing 14 ,5 % vo l bu t no t ex ce ed ing 15 % vo l /o K : 97 ,8 1 K : 92 ,5 2 10 8, 38 9 75 94 22 04 21 41 91 84 91 85  Li qu eu rw ine fro m Po rto ,M ad eir a an d Se tub al mo sc ate la sd efi ne d in ad di ­ tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re :   Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed in g 13 0 g bu tn ot ex ce ed in g 33 0 g tot al dr y ex tra ct pe r lit re   O th er  W in e fro m To ka y (A sz u an d Sz am or od ni )o fa n ac tua la lco ho lic str en gt h : - - 11 1, 30 11 7, 50 91 86   Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5 % vo l C) - - 10 6, 81 91 87   Ex ce ed ing 15 ,5 % vo l bu t no t ex ce ed ing 16 % vo l 0 - - 10 8, 92 91 88   Ex ce ed ing 16 % vo l bu t no t ex ce ed ing 16 ,5 % vo l C) - - 11 1, 04 91 89   Ex ce ed ing 16 ,5 % vo lb ut no t ex ce ed ing 17 % vo l C) - - 11 3, 15 91 90   Ex ce ed ing 17 % vo lb ut no t ex ce ed ing 17 ,5 % vo l 0 - - 11 5, 27 91 91   Ex ce ed ing 17 ,5 % vo lb ut no te xc ee din g 18 % vo l (')   11 7, 38 22 04 21 49 9 1 9 2 91 93 91 94 1  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co m bi ne d no m en cl at ur e :   In ten de d fo r pr oc es sin g int o pr od uc ts no t fal lin g wi th in co de 22 04   O th er Of an ac tua la lco ho lic str en gth of 15 % vo la nd ex ce ed ing 33 0 g tot al dr y ex tra ct pe r lit re    O th er 64 ,8 0 11 1, 30 11 7, 50 1 ' 64 ,8 0 11 1, 30 11 7, 50 64 ,8 0 11 1, 30 11 7, 50 i ' 1 1 No L 301 /17 M CA Re gu la tio n A nn ex 1, Pa rt 6 N o te O th er co un tr ie s , (E CU /h l) C N co de A dd it io na l co de D es cr ip tio n C Y (E CU /h l) D Z , T N , Y U (E CU /h l) No L 301 /18 T ab le A dd it io na l co de 91 95 22 04 21 49 (co nt 'd) W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b) to Ch ap ter 22 of the co mb ine d no me nc lat ur e, of an ac tua la lco ho lic str en gth of 18 % vo l W hi te wi ne ,o f an ac tu al alc oh ol ic str en gt h : 91 96 91 97 91 98 91 99 92 00 92 01  Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5 % vo l  Ex ce ed ing 15 ,5 % vo lb ut no te xc ee din g 16 % vo l  Ex ce ed ing 16 % vo lb ut no te xc ee din g 16 ,5% vo l  Ex ce ed ing 16 ,5 % vo lb ut no te xc ee din g 17 % vo l  Ex ce ed ing 17 % vo lb ut no te xc ee din g 17 ,5 % vo l ¢- Ex ce ed ing 17 ,5% vo lb ut no te xc ee din g 18 % vo l -O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h :   Ex cee din g 15 % vo lb ut no te xc eed ing 15 ,5 % vo l -- Ex cee din g 15 ,5% vo lb ut no te xc eed ing 16 % vo l -- Ex ce ed ing 16 % vo lb ut no te xc ee din g 16 ,5 % vo l Ex cee din g 16 ,5% vo lb ut no te xc eed ing 17 % vo l -  Ex cee din g 17 % vo lb ut no te xc eed ing 17 ,5 % vo l Ex cee din g 17 ,5% vo lb ut no te xc eed ing 18 % vo l Official Journal of the European Communities 92 02 92 03 92 04 92 05 92 06 92 07 92 08 46 ,9 8 46 ,9 8 46 ,9 8 (') K : 96 ,2 3 K : 90 ,9 5 10 6, 81 0 K : 98 ,3 5 K : 93 ,0 6 10 8, 92 (') K : 10 0, 46 K : 95 ,1 8 11 1, 04 0 K : 10 2, 58 K : 97 ,2 9 11 3, 15 (') K : 10 4, 69 K : 99 ,4 1 11 5, 27 0 K : 10 6, 81 K : 10 1, 52 11 7, 38 C) K : 10 0, 05 K : 94 ,7 6 11 0, 62 (') K : 10 2, 29 K : 97 ,0 0 11 2, 86 C) K : 10 4, 53 K : 99 ,2 4 11 5, 10 (') K : 10 6, 77 K : 10 1, 48 11 7, 34 (') K : 10 9, 01 K : 10 3, 72 11 9, 58 (') K : 11 1, 25 K : 10 5, 96 12 1, 82 ' - - 13 4, 30 (') _  11 9, 50 OK - - 12 1, 61 (')  - 12 3, 73 (')  - 12 5, 84 (')  - 12 7, 96 0 - - 13 0,0 7 C) ' - - 13 2, 19 0   13 4, 30 78 ,4 0 78 ,4 0 78 ,4 0 13 4, 30 13 4, 30 13 4, 30 22 04 21 51 -L iqu eur win e fro m Po rto ,M ade ira and Set uba lm osc ate la s def ine d in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co mb ine d no me nc lat ure -W ine fro m To ka y( As zu an dS zam oro dn i)o fa na ctu al alc oh oli cs tre ng th : 92 09 .9 21 0 92 11 92 12 92 13 92 14 92 15 92 16 -  Ex cee din g 18 % vo lb ut no te xc eed ing 18, 5% vo l - Ex cee din g 18 ,5% vo lb ut no te xc eed ing 19 % vo l Ex cee din g 19 % vo lb ut no te xc eed ing 19 ,5 % vo l Ex cee din g 19 ,5 % vo lb ut no te xc eed ing 20 % vo l Ex cee din g 20 % vo lb ut no te xc eed ing 20 ,5 % vo l Ex cee din g 20 ,5 % vo lb ut no te xc eed ing 21 % vo l Ex cee din g 21 % vo lb ut no te xc eed ing 21 ,5 % vo l Ex cee din g 21 ,5 % vo lb ut no te xc eed ing 22 % vo l 22 04 21 59 L iqu eur win e as def ine d in add itio nal no te 4 (c) to Ch apt er 22 of the co m bi ne d no m en cl at ur e : _  Int en de d for pro ces sin g int o pro du cts no tf all ing wi thi n co de 22 04 -  O th er 4. 11 . 88 92 17 92 18 4. 11 . 88 C N co de A dd iti on al co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 21 59 (c on t'd )  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al al co ho lic str en gt h : I 92 19   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l | | 47 ,6 3 47 ,6 3 47 ,6 3 \ 92 20   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l | | 48 ,9 4 48 ,9 4 48 ,9 4 92 21   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l I l 50 ,2 4 50 ,2 4 50 ,2 4 \ l 92 22   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l I I 51 ,5 5 51 ,5 5 51 ,5 5 I 92 23   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l I I 52 ,8 5 52 ,8 5 52 ,8 5 92 24   Ex ce ed ing 20 ,5 % vo l bu t no te xc ee din g 21 % vo l I I 54 ,1 6 54 ,1 6 54 ,1 6 \ I 92 25   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l I I 55 ,4 6 55 ,4 6 55 ,4 6 \ .9 22 6   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 56 ,7 7 56 ,7 7 56 ,7 7  W hi te w in e, of an ac tu al al co ho lic str en gt h : \ 9 2 2 7   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l C) K 10 8, 92 K 10 3, 64 11 9, 50 | | 92 28   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (') K 11 1, 04 K 10 5, 75 12 1, 61 | | l 92 29   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 K 11 3, 15 K 16 7, 87 12 3, 73 I 92 30   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0) K 11 5, 27 K 10 9, 98 12 5, 84 I I l 92 31   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l 0) K ¢1 17 ,3 8 K 11 2, 10 12 7, 96 I I 92 32   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0 K 11 9, 50 K 11 4, 21 13 0, 07 I I I 92 33   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (') K 12 1, 61 K 11 6, 33 13 2, 19 | | 92 34   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 K 12 3, 73 K 11 8, 44 13 4, 30 | | O th er wi ne ,o f an ac tu al alc oh ol ic str en gt h : 92 35   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0 K 11 3, 49 K 10 8, 20 12 4, 06 | | 92 36   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l K 11 5, 73 K 11 0, 44 12 6, 30 | | I 92 37   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0 K 11 7, 97 K 11 2, 68 12 8, 54 | | I 92 38   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l (') K 12 0, 21 K 11 4, 92 13 0, 78 I I 92 39   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l (') K 12 2, 45 K 11 7, 16 13 3, 02 I I 92 40   Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (') K 12 4, 69 K 11 9, 40 13 5, 26 I I 92 41   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0 K 12 6, 93 K 12 1, 64 13 7, 50 I I 9 2 4 2   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0 K 12 9, 17 K 12 3, 88 13 9, 74 | | 22 04 21 90 | |  Li qu eu r w in e as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e | I I co m bi ne d no m en cl at ur e : | | 92 43   In te nd ed fo r pr oc es sin g in to pr od uc ts no t fa lli ng w ith in co de 22 04 86 ,7 0 86 ,7 0 86 ,7 0 | | l 92 44   O th er I l l i 14 1, 60 I 14 1, 60 14 1, 60 i l I Official Journal of the European Communities No L 301 / 19 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n No L 301 /20 T ab le A dd it io na l co de 22 04 21 "9 0 (c on t'd )  W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h :   Ex ce ed ing 22 % vo l bu t no t ex ce ed ing 22 ,5 % vo l   Ex ce ed ing 22 ,5 % vo l bu t no t ex ce ed ing 23 % vo l   Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed ing 24 % vo l  W hi te w in e, of an ac tu al alc oh ol ic str en gt h : 92 45 92 46 92 47 92 48 92 49 92 50 92 51 92 52 92 53 92 54 92 55 92 56   Ex ce ed ing 22 % vo l bu t no t ex ce ed ing 22 ,5 % vo l   Ex ce ed ing 22 ,5 % vo l bu t no t ex ce ed ing 23 % vo l   Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed ing 24 % vo l  O th er w in e, of an ac tu al al co ho lic str en gt h : N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) 58 ,0 7 58 ,0 7 58 ,0 7 59 ,3 8 59 ,3 8 59 ,3 8 60 ,6 8 60 ,6 8 60 ,6 8 61 ,9 9 61 ,9 9 61 ,9 9 (') K : 12 5, 84 K : 12 0, 56 13 6, 42 C) K : 12 7, 96 K : 12 2, 67 13 8, 53 (') K : 13 0, 07 K : 12 4, 79 14 0, 65 0 K : 13 2, 19 K : 12 6, 90 14 2, 76 (') K : 13 1, 41 K : 12 6, 12 14 1, 98 0 K : 13 3, 65 K : 12 8, 36 14 4, 22 (') K : 13 5, 89 K : 13 0, 60 14 6, 46 0 K : 13 8, 13 K : 13 2, 84 14 8, 70 11 0, 78 11 0, 78 11 0, 78 89 ,6 3 89 ,6 3 89 ,6 3 (') 59 ,2 2 59 ,2 2 59 ,2 2 0 60 ,2 8 60 ,2 8 60 ,2 8 (') 62 ,3 9 62 ,3 9 62 ,3 9 0 64 ,5 1 64 ,5 1 64 ,5 1 0 66 ,6 2 66 ,6 2 66 ,6 2 0 '6 8,7 4 68 ,7 4 68 ,7 4 0 70 ,8 5 70 ,8 5 70 ,8 5 0 72 ,9 7 72 ,9 7 72 ,9 7 (') 75 ,0 8 1 ' 75 ,0 8 1 ' 75 ,0 8 Official Journal of the European Communities   Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l   Ex ce ed ing 22 ,5 % vo lb ut no t ex ce ed ing 23 % vo l   Ex ce ed ing 23 % vo l bu t no t ex ce ed ing 23 ,5 % vo l   Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed ing 24 % vo l 22 04 29 25 95 00 95 01 11 11 75 95 75 95  W ine im po rte d un de r the na me Ri es lin g or Sy lva ne r In co nta ine rs ho ldi ng mo re tha n 2 lit res bu t no t mo re th an 20 lit res   O th er  O th er w in e :   In co nta ine rs ho ldi ng mo re tha n 2 litr es bu tn ot mo re tha n 20 litr es ,o f an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l    9 % vo l or m or e, bu t no t ex ce ed in g 9,5 % vo l 95 02 95 03 95 04 95 05 95 06 95 07 95 08 95 09 95 10 11 11 11 11 11 11 11 11 11 75 96 75 96 75 96 75 96 75 96 75 96 75 96 75 96 75 96    Ex ce ed ing 9,5 % vo lb ut no te xc ee din g 10 % vo l    Ex ce ed ing 10 % vo lb ut no te xc ee din g 10 ,5% vo l    Ex ce ed ing 10 ,5% vo lb ut no te xc ee din g 11 % vo l    Ex ce ed ing 11 % vo lb ut no te xc ee din g 11 ,5% vo l    Ex ce ed ing 11 ,5% vo lb ut no te xc ee din g 12 % vo l    Ex ce ed ing 12 % vo lb ut no te xc ee din g 12 ,5 % vo l    Ex ce ed ing 12 ,5 % vo l bu t no te xc ee din g 13 % vo l 4. 11 . 88 . M CA Re gu la tio n A nn ex 1. P ar t 6 4. 11 . 88 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) T ab e A dd it io na l co de 22 04 29 25 (c on t'd ) 95 11 95 12 95 13 95 14 95 15 95 16 95 17 95 18 95 19   O th er ,o f an ac tu al alc oh ol ic str en gt h :    L es s th an 9 % vo l    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l    Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l    Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l    Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l    Ex ce ed in g 12 ,5 % vp l bu t no t ex ce ed in g 13 % vo l (') 0 (') (') 0 (') (') (') (') 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 38 ,0 7 39 ,1 3 41 ,2 4 43 ,3 6 45 ,4 7 47 ,5 9 49 ,7 0 51 ,8 2 53 ,9 3 11 11 11 11 11 11 11 11 11 75 96 7 5 9 6 75 96 75 96 75 96 75 96 75 96 75 96 75 96 2 2 0 4 29 29 Official Journal of the European Communities  Fr es h gr ap e m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l, as de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re ,o f an ac tu al al co ho lic str en gt h of :   12 % vo l or m or e bu t no t ex ce ed in g 13 % vo l:    O f a po te nt ia l alc oh ol ic str en gt h :     8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 95 20 95 21 95 22 95 23 95 24 95 25 95 26 95 27 95 28 95 29 95 30 95 31 95 32     Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l     Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l     Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l     Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l     Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l     Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l     Ex ce ed in g 1,5 % vo l bu t no t ex ce ed in g 16 % vo l     Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l     Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l     Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 59 ,5 0 61 ,6 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 91 ,0 0 No L 301 /21     Ex ce ed in g 20 % vo l M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) No L 301 /22 T ab le A dd iti on al co de 22 04 29 29 (co nt 'd)  W in e im po rte d un de r the na me Po rtu gie se r:   In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l 9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 79 57 1\ I\ 1\ 1 \ 1\ 1\ 1\ 1\ IV Ex ce ed ing 9,5 % vo lb ut no te xc ee din g 10 /o vo l Ex cee din g 10 % vo lb ut no te xc eed ing 10 ,5 % vo l Ex cee din g 10 ,5% vo lb ut no te xc eed ing 11 % vo l Ex cee din g 11 % vo lb ut no te xc eed ing 11 ,5% vo l Ex cee din g 11 ,5% vo lb ut no te xc eed ing 12 % vo l Ex cee din g 12 % vo lb ut no te xc eed ing 12 ,5% vo l  Ex cee din g 12 ,5% vo lb ut no te xc eed ing 13 % vo l 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 .3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 40 .3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 .3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 40 .3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 61 ,4 7 62 ,5 9 . 64 ,8 3 67 ,0 7 69 .3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 40 .3 2 41 ,4 4 43 ,6 8 45 ,9 2 48 ,1 6 50 ,4 0 52 ,6 4 54 ,8 8 57 ,1 2 12 12 12 1 2 12 12 12 1 2 12 12 1 2 12 12 12 12 1 2 12 12 95 33 95 34 95 35 95 36 95 37 95 38 95 39 95 40 95 41 95 42 95 43 95 44 95 45 95 46 95 47 95 48 95 49 95 50 Official Journal of the European Communities   O th er ,o f an ac tu al alc oh ol ic str en gt h :    Le ss th an 9* % vo l _   9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l Ex cee din g 9,5 % vo lb ut no te xc eed ing 10 % vo l _   Ex cee din g 10 % vo lb ut no te xc eed ing 10, 5% vo l Ex cee din g 10 ,5% vo lb ut no te xc eed ing 11 % vo l _ _ _ Ex cee din g 11 % vo lb ut no te xc eed ing 11 ,5 % vo l Ex cee din g 11 ,5% vo lb ut no te xc eed ing 12 % vo l Ex cee din g 12 % vo lb ut no te xc eed ing 12 ,5% vo l Ex cee din g 12 ,5 % vo lb ut no te xc eed ing 13 % vo l 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 75 97 1 1 1 1 1 1 1 1 1  O th er w in e : _  In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an ac tu al al co ho lic str en gt h :    Le ss th an 9 % vo l  9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l 0 0 0 95 51 95 52 95 53 95 54 95 55 95 56 95 57 95 58 95 59 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 ,3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 ,3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 61 ,4 7 62 ,5 9 64 ,8 3 67 ,0 7 69 ,3 1 71 ,5 5 73 ,7 9 76 ,0 3 78 ,2 7 12 12 12 1 2 12 12 12 1 2 12 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 75 98 Ex cee din g 9,5 % vol bu tn ot ex cee din g 10 % vo l Ex cee din g 10 % vo lb ut no te xc eed ing 10 ,5 % vo l Ex cee din g 10 ,5% vol bu tn ot ex cee din g 11 % vo l Ex cee din g 11 % vol bu tn ot ex cee din g 11 ,5% vo l Ex cee din g 11 ,5% vo lb ut no te xc eed ing 12 % vo l _ _  Ex cee din g 12 % vo lb ut no te xc eed ing 12 ,5% vo l Ex cee din g 12 ,5% vo lb ut no te xc eed ing 13 % vo l 1 1 1 1 1 1 4. 11 . 88 11 . 88 Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N o te C Y D Z , T N , Y U O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 (E CU /h l) (E CU /h l) T ab le A dd it io na l co de 22 04 29 29 \   O th er , of an ac tu al al co ho lic str en gt h : (c on t'd ) 95 60    Le ss th an 9 % vo l 0 40 ,3 2 40 ,3 2 40 ,3 2 12 75 98 95 61    9 % vo l or m or e bu t no t ex ce ed in g 9,5 % vo l (') 41 ,4 4 41 ,4 4 41 ,4 4 12 75 98 95 62    Ex ce ed ing 9, 5% vo lb ut no te xc ee din g 10 % vo l 0) 43 ,6 8 43 ,6 8 43 ,6 8 12 75 98 95 63    Ex ce ed ing 10 % vo lb ut no te xc ee din g 10 ,5 % vo l 0 45 ,9 2 45 ,9 2 45 ,9 2 12 75 98 95 64    Ex ce ed ing 10 ,5% vo l bu t no t ex ce ed ing 11 % vo l (') 48 ,1 6 48 ,1 6 48 ,1 6 12 75 98 95 65    Ex ce ed ing 11 % vo l bu t no t ex ce ed ing 11 ,5 % vo l (  ) 50 ,4 0 50 ,4 0 50 ,4 0 12 75 98 95 66    Ex ce ed ing 11 ,5% vo lb ut no t ex ce ed ing 12 % vo l (') 52 ,6 4 52 ,6 4 52 ,6 4 12 75 98 95 67    Ex ce ed ing 12 % vo l bu t no t ex ce ed ing 12 ,5 % vo l 0 54 ,8 8 54 ,8 8 54 ,8 8 12 75 98 95 68    Ex ce ed ing 12 ,5% vo lb ut no te xc ee din g 13 % vo l 0 57 ,1 2 ' 57 ,1 2 57 ,1 2 12 75 98 22 04 29 35 I  Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: 95 69   In ten de d for pr oc es sin g int o pr od uc ts no t fal lin g wi thi n co de 22 04   O th er : 60 ,6 0 60 ,6 0 60 ,6 0 95 70 In co nta ine rs ho ld in g mo re tha n 2 lit res bu tn ot mo re th an 20 lit res 90 ,1 5 90 ,1 5 90 ,1 5 95 71    O th er  W in e im po rte d un de r the na me Ri es lin g or Sy lva ne r: 69 ,0 0 69 ,0 0 69 ,0 0 95 72 In co nta ine rs ho ldi ng mo re tha n 2 lit res bu t no t mo re tha n 20 lit res 11 0, 78 11 0, 78 11 0, 78 14 75 99 95 73   O th er  O th er w in e :  - In co nta ine rs ho ldi ng mo re tha n 2 litr es bu tn ot mo re tha n 20 litr es ,o f an ac tu al al co ho lic str en gt h : 89 ,6 3 89 ,6 3 89 ,6 3 14 75 99 95 74    Ex ce ed ing 13 % vo lb ut no t ex ce ed ing 13 ,5 % vo l (') 77 ,2 0 77 ,2 0 77 ,2 0 14 76 14 95 75    Ex ce ed ing 13 ,5% vo lb ut no te xc ee din g 14 % vo l (') 79 ,3 1 . 79 ,3 1 79 ,3 1 14 76 14 95 76    Ex ce ed ing 14 % vo lb ut no te xc ee din g 14 ,5 % vo l (*) 81 ,4 3 81 ,4 3 81 ,4 3 14 76 14 95 77    Ex ce ed ing 14 ,5% vo l bu t no t ex ce ed ing 15 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (') 83 ,5 4 83 ,5 4 83 ,5 4 14 76 14 95 78 Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l (') 56 ,0 5 56 ,0 5 56 ,0 5 14 76 14 * 95 79    Ex ce ed ing 13 ,5 % vo lb ut no te xc ee din g 14 % vo l 0) 58 ,1 6 58 ,1 6 58 ,1 6 14 76 14 95 80    Ex ce ed ing 14 % vo lb ut no te xc ee din g 14 ,5 % vo l C) 60 ,2 8 60 ,2 8 60 ,2 8 14 76 14 95 81    Ex ce ed ing 14 ,5 % vo lb ut no te xc ee din g 15 % vo l C) 62 ,3 9 1 ' 62 ,3 9 1 ' 62 ,3 9 14 7 6 1 4 1 No L 301 /23 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co u n tr ie s (E CU /h l) No L 301 /24 T ab le A dd it io na l co de 22 04 29 39 Fr es h gr ap e m us tw ith fe rm en tat io n ar re ste d by th e ad di tio n of alc oh ol ,a s de fin ed in ad di tio na l no te 4 (a) to Ch ap te r 22 of th e co m bi ne d no m en cl a ­ tu re , of an ac tu al al co ho lic str en gt h :  Ex ce ed in g 13 % vo l or m or e bu t no t ex ce ed in g 14 % vo l:   O f a po te nt ia l alc oh ol ic str en gt h :    8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 95 82 95 83 95 84 95 85 95 86 95 87 95 88 95 89 95 90 95 91 95 92 95 93 95 94    Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 19 % vo l    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 20 % vo l 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 , 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 Official Journal of the European Communities    Ex ce ed in g 20 % vo l  Ex ce ed in g 14 % vo l bu t les s th an 15 % vo l:   O f a po te nt ia l alc oh ol ic str en gt h :    8,5 % vo l or m or e bu t no t ex ce ed in g 9 % vo l 62 ,3 0 64 ,4 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 93 ,8 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 60 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 65 ,1 0 67 ,2 0 70 ,0 0 72 ,8 0 75 ,6 0 78 ,4 0 81 ,2 0 84 ,0 0 86 ,8 0 89 ,6 0 92 ,4 0 95 ,2 0 96 ,6 0 95 95 95 96 95 97 95 98 95 99 96 00 96 01 96 02 96 03 96 04 , 96 05 96 06 96 07    Ex ce ed in g 9 % vo l bu t no t ex ce ed in g 10 % vo l    Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 11 % vo l    Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 12 % vo l    Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 13 % vo l    Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 14 % vo l    Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 15 % vo l    Ex ce ed in g 15 % vo l bu t no t ex ce ed in g 16 % vo l    Ex ce ed in g 16 % vo l bu t no t ex ce ed in g 17 % vo l    Ex ce ed in g 17 % vo l bu t no t ex ce ed in g 18 % vo l     Ex ce ed ing 18 % vo l bu t no t ex ce ed ing 19 % vo l ¢    Ex ce ed ing 19 % vo l bu t no t ex ce ed in g 20 % vo l -    Ex ce ed in g 20 % vo l -L iq ue ur wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re of an ac tu al alc oh ol ic str en gt h of 15 % vo l: -  In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 4. 11 . 88 60 ,6 0 60 ,6 0 96 08 4. 11 . 88 Official Journal of the European Communities C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 39 (co nt 'd) 96 09 96 10   O th er :    In co nta ine rs ho ldi ng mo re tha n 2l itr es bu tn ot mo re th an 20 lit res    O th er 90 ,1 5 69 ,0 0 90 ,1 5 69 ,0 0 90 ,1 5 69 ,0 0 ¢ \  W in e im po rte d un de r th e na m e Po rtu gie se r: In co nta ine rs ho ldi ng mo re tha n 2 litr es bu tn ot mo re tha n 20 litr es, of an ac tu al al co ho lic str en gt h : 96 11    Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l (') 80 ,5 1 80 ,5 1 80 ,5 1 15 76 18 96 12 _ _ _ Ex ce ed ing 13 ,5% vo lb ut no te xc ee din g 14 % vo l (') 82 ,7 5 82 ,7 5 82 ,7 5 15 76 18 96 13 _   Ex ce ed ing 14 % vo lb ut no te xc ee din g 14 ,5 % vo l 0 84 ,9 9 84 ,9 9 84 ,9 9 15 76 18 96 14    Ex ce ed ing 14 ,5 % vo lb ut no te xc ee din g 15 % vo l (') 87 ,2 3 87 ,2 3 87 ,2 3 15 76 18   O th er ,o f an ac tu al alc oh ol ic str en gt h : 96 15 _   Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l 0) 59 ,3 6 59 ,3 6 59 ,3 6 15 76 18 96 16    Ex ce ed ing 13 ,5 % vo lb ut no te xc ee din g 14 % vo l 0 61 ,6 0 61 ,6 0 61 ,6 0 15 76 18 96 17    Ex ce ed ing 14 % vo lb ut no te xc ee din g 14 ,5 % vo l (') 63 ,8 4 63 ,8 4 63 ,8 4 15 76 1 8 96 18    Ex ce ed ing 14 ,5 % vo lb ut no te xc ee din g 15 % vo l 0) 66 ,0 8 66 ,0 8 66 ,0 8 15 76 18 -  O th er w in e : l i \ \ \ In co nta ine rs ho ldi ng mo re tha n 2 litr es bu tn ot mo re tha n 20 litr es ,o f an ac tu al al co ho lic str en gt h : 96 19    Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l 0 . 80 ,5 1 80 ,5 1 80 ,5 1 15 76 19 96 20    Ex ce ed ing 13 ,5% vo lb ut no te xc ee din g .14 % vo l (') 82 ,7 5 82 ,7 5 82 ,7 5 . 15 76 19 96 21    Ex ce ed ing 14 % vo lb ut no te xc ee din g 14 ,5 % vo l (') 84 ,9 9 84 ,9 9 84 ,9 9 15 76 19 96 22    Ex ce ed ing 14 ,5% vo lb ut no te xc ee din g 15 % vo l 0 87 ,2 3 87 ,2 3 87 ,2 3 15 76 19   O th er ,o f an ac tu al alc oh ol ic str en gt h : 96 23    Ex ce ed ing 13 % vo lb ut no te xc ee din g 13 ,5 % vo l (') 59 ,3 6 59 ,3 6 59 ,3 6 15 76 19 96 24    Ex ce ed ing 13 ,5 % vo lb ut no te xc ee din g 14 % vo l 0 61 ,6 0 61 ,6 0 61 ,6 0 15 76 19 96 25 Ex ce ed ing 14 % ,v ol bu tn ot ex ce ed ing 14 ,5 % vo l (') 63 ,8 4 63 ,8 4 63 ,8 4 - 15 76 19 96 26    Ex ce ed ing 14 ,5% vo lb ut no te xc ee din g 15 % vo l 0 66 ,0 8 66 ,0 8 66 ,0 8 15 76 19 22 04 29 41 - Liq ue ur wi ne fro m Po rto ,M ade ira an d Se tub al mo sca tel as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co mb ine d no me nc lat ur e:   In co nta ine rs ho ldi ng mo re tha n 2l itr es bu tn ot mo re tha n 20 litr es : \ 96 27 Of an ac tua la lco ho lic str en gth of .15 % vo la nd ex ce ed ing 13 0 g bu t no t ex ce ed ing 33 0 g tot al dry ex tra ct pe r lit re  ¢  90 ,1 5 96 28    O th er 1 i i [ 96, 35 i i No L 301 /25 No L 301 /26 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 41 (c on t'd ) 96 29 96 30   O th er : Of an ac tua la lco ho lic str en gth of 15 % vo la nd ex ce ed ing 13 0 g bu t no te xc ee din g 33 0 g tot al dr y ex tra ct pe r lit re    O th er   69 ,0 0 75 ,2 0 22 04 29 45 96 31 96 32 96 33 96 34 96 35 96 36 96 37 96 38 96 39 96 40 96 41 96 42  W in e fro m To ka y (A sz u en Sz am or od ni ): In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5% vo l    Ex ce ed ing 15 ,5 % vo lb ut no te xc ee din g 16 % vo l    Ex ce ed ing 16 % vo lb ut no te xc ee din g 16 ,5 % vo l    Ex ce ed ing 16 ,5% vo lb ut no te xc ee din g 17 % vo l    Ex ce ed ing 17 % vo lb ut no te xc ee din g 17 ,5 % vo l    Ex ce ed ing 17 ,5 % vo lb ut no te xc ee din g 18 % vo l O th er ,o f an ac tu al alc oh ol ic str en gt h :    Ex ce ed ing 15 % vo lb ut no te xc ee din g 15 ,5% vo l    Ex ce ed ing 15 ,5% vo lb ut no te xc ee din g 16 % vo l    Ex ce ed ing 16 % vo lb ut no te xc ee din g 16 ,5 % vo l    Ex ce ed ing 16 ,5% vo lb ut no te xc ee din g 17 % vo l    Ex ce ed ing 17 % vo lb ut no te xc ee din g 17 ,5 % vo l    Ex ce ed ing 17 ,5% vo lb ut no te xc ee din g 18 % vo l 0 0 0 0) 0) 0 0 0 C) 0 0 (')   85 ,6 5 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1  66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 22 04 29 49 96 43 96 44 96 45 96 46 96 47  Liq ue ur wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of the co m bi ne d no m en cl at ur e : In ten de d for pro ce ssi ng int o pro du cts no tf all ing wi thi n co de 22 04   O th er : in co nta ine rs ho ldi ng mo re tha n 2l itr es bu tn ot mo re tha n 20 litr es : _ Of an ac tua la lco ho lic str en gt h of 15 % vo la nd ex ce ed ing 13 0 g bu tn ot ex ce ed ing 33 0 g tot al dry ex tra ct pe r lit re     O th er ,    O th er : Of an ac tua la lco ho lic str en gth of 15 % vo la nd ex ce ed ing 33 0 g to tal dr y ex tra ct pe r lit re     O th er 1 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 1 ' 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 1 9 64 ,8 0 90 ,1 5 96 ,3 5 69 ,0 0 75 ,2 0 1 ' 1 1 Official Journal of the European Communities 4. 11 . 88 M CA Re gu la tio n A nn ex 1, Pa rt 6 4. 11 . 88 N o te D Z , TN , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) C N co de A dd it io na l co de D es cr ip tio n C Y (E CU /h l) T ab le A dd iti on al co de 96 48 22 04 29 49 (c on t'd ) 46 ,9 8 46 ,9 8 46 ,9 8 - W ine for tif ied for dis til lat ion as de fin ed in ad dit ion al no te 4 (b) to Ch ap ter 22 of the co mb ine d no me nc lat ure ,o fa n ac tua la lco ho lic str en gth of 18 % vo l  W hi te w in e : _  In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an ac tu al al co ho lic str en gt h : 1 Ex cee din g 15 % vo lb ut no te xc eed ing 15 ,5 % vo l Ex cee din g 15 ,5% vo lb ut no te xc eed ing 16 % vo l Ex cee din g 16 % vo lb ut no te xc eed ing 16, 5% vo l Ex cee din g 16, 5% vo lb ut no te xc eed ing 17 % vo l _ Ex cee din g 17 % vo lb ut no te xc eed ing 17 ,5 % vo l Ex cee din g 17 ,5% vo lb ut no te xc eed ing 18 % vo l 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 94 ,1 2 96 ,2 3 64 ,5 1 66 ,6 2 68 ,7 4 70 ,8 5 72 ,9 7 75 ,0 8 96 49 96 50 96 51 96 52 96 53 96 54 96 55 96 56 96 57 96 58 96 59 96 60 O th er ,o f an ac tua l alc oh ol ic str en gt h : C) (') (') 0) 0 0 0 0 0 0 ) 0 Official Journal of the European Communities Ex cee din g 15 % vo lb ut no te xc eed ing '15 ,5 % vo l Ex cee din g 15 ,5% vo lb ut no te xc eed ing 16 % vo l Ex cee din g 16 % vo lb ut no te xc eed ing 16 ,5% vo l Ex cee din g 16 ,5% vo lb ut no te xc eed ing 17 % vo l Ex cee din g 17 % vo lb ut no te xc eed ing 17 ,5 % vo l Ex cee din g 17 ,5% vo lb ut no te xc eed ing 18 % vo l  O th er w in e : _  In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an ac tu al al co ho lic str en gt h : Ex cee din g 15 % vo lb ut no te xc eed ing 15 ,5% vo l Ex cee din g 15 ,5% vo lb ut no te xc eed ing 16 % vo l _ _ _ Ex cee din g 16 % vol bu tn ot ex cee din g 16 ,5 % vo l Ex cee din g 16 ,5% vo lb ut no te xc eed ing 17 % vo l Ex cee din g 17 % vo lb ut no te xc eed ing 17 ,5 % vo l Ex cee din g 17 ,5% vo lb ut no te xc eed ing 18 % vo l 1 1 1 1 1 1 1 1 1 1 1 1 89 ,4 7 91 ,7 1 , 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 89 ,4 7 91 ,7 1 93 ,9 5 96 ,1 9 98 ,4 3 10 0, 67 68 ,3 2 70 ,5 6 72 ,8 0 75 ,0 4 77 ,2 8 79 ,5 2 96 61 96 62 96 63 96 64 96 65 96 66 96 67 96 68 96 69 96 70 96 71 96 72 '   Ot he r, of an ac tua l alc oh oli c str en gt h : Ex cee din g 15 % vo lb ut no te xc eed ing 15 ,5% vo l Ex cee din g 15 ,5% vo lb ut no te xc eed ing 16 % vo l Ex cee din g 16 % vo lb ut no te xc eed ing 16 ,5 % vo l Ex cee din g 16 ,5% vo lb ut no te xc ee din g 17 % vo l Ex cee din g 17 % vo lb ut no te xc eed ing 17, 5% vo l Ex cee din g 17 ,5% vo lb ut no te xc eed ing 18 % vo l No L 301 /27 No L 301 /28 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co u n tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 29 51  Li qu eu r w in e fro m Po rto , M ad ei ra an d Se tu ba l m os ca te l as de fin ed in ad di tio na l no te 4 (c) to Ch ap te r 22 of th e co m bi ne d ne m en cl at ur e : 96 73   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s   11 3, 15 I 96 74   O th er   92 ,0 0 22 04 29 55  W in e fro m To ka y (A sz u an d Sz am or od ni ): - l   In co nt ai ne rs ho ld in g m or e th an 2 lit re s bu t no t m or e th an 20 lit re s, of an ac tu al al co ho lic str en gt h : 96 75    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0   98 ,3 5 I 96 76    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l  10 0, 46 I 96 77    Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l 0   10 2, 58 I l ,9 67 8    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l 0   10 4, 69 I l 96 79    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l  .  10 6, 81 I 96 80    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l (')   10 8, 92 I l 96 81    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l 0   11 1, 04 | | l 96 82    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l   O th er ,o f an ac tu al al co ho lic str en gt h : (') 11 3, 15 \ 96 83    Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l 0)   77 ,2 0 I l 96 84    Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l (')   79 ,3 1 | | I l 96 85  Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l (')   81 ,4 3 I I l 96 86    Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l  83 ,5 4 I I l 96 87    Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l C)  .  85 ,6 6 \ 96 88    Ex ce ed in g 20 ,5 % vo l bu t no t ex ce ed in g 21 % vo l 0   87 ,7 7 96 89    Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l (')   89 ,8 9 96 90    Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 0  -  92 ,0 0 I 22 04 29 59  Li qu eu r wi ne as de fin ed in ad di tio na l no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e : I 96 91   In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04 78 ,4 0 78 ,4 0 78 ,4 0 I l   O th er : I \ I I l 96 92    In co nt ai ne rs ho ld in g m or e th an 2 lit re sb ut no tm or e th an 20 lit re s 11 3, 15 11 3, 15 11 3, 15 | | 96 93    O th er I I 92 ,0 0 92 ,0 0 92 ,0 0 l Official Journal of the European Communities 4. 11 . 88 M CA Re gu la tio n A nn ex 1, Pa rt 6 4. 11 . 88 A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) C N co de T ab le A dd iti on al co de 22 04 29 59 (co nt 'd) - W in e fo rti fie d fo rd ist ill ati on as de fin ed in ad di tio na ln ot e 4 (b) to Ch ap ter 22 of th e co m bi ne d no m en cla tu re ,o f an ac tu al alc oh ol ic str en gt h : 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 56 ,4 6 56 ,7 7 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5  54 ,1 6 55 ,4 6 56 ,7 7 96 94 96 95 96 96 96 97 96 98 96 99 97 00 97 01   Ex ce ed ing 18 % vo lb ut no te xc ee din g 18 ,5 /o vo l   Ex ce ed ing 18 ,5% vo lb ut no te xc ee din g 19 % vo l Ex cee din g 19 % vo lb ut no te xc ee din g 19 ,5 % vo l Ex ce ed ing 19 ,5 % vo lb ut no te xc ee din g 20 % vo l Ex cee din g 20 % vo lb ut no te xc eed ing 20 ,5 % vo l Ex cee din g 20 ,5 % vo lb ut no te xc ee din g 21 % vo l Ex cee din g 21 % vo lb ut no te xc ee din g 21 ,5% vo l Ex cee din g 21 ,5 % vo lb ut no te xc ee din g 22 % vo l 47 ,6 3 48 ,9 4 50 ,2 4 51 ,5 5 52 ,8 5 54 ,1 6 55 ,4 6 56 ,7 7  W hi te w in e :   In co nta ine rs ho ldi ng mo re tha n 2l itre sb ut no tm ore tha n 20 litr es, of an ac tu al al co ho lic str en gt h : Official Journal of the European Communities Ex ce ed ing 18 % vo lb ut no te xc ee din g 18 ,5 /o vo l Ex cee din g 18 ,5% vo lb ut no te xc ee din g 19 % vo l    Ex cee din g 19 % vo lb ut no te xc ee din g 19 ,5 % vo l Ex cee din g 19 ,5 % vo lb ut no te xc ee din g 20 % vo l    Ex cee din g 20 % vo lb ut no te xc ee din g 20 ,5 % vo l Ex cee din g 20 ,5 % vo lb ut no te xc ee din g 21 % vo l Ex cee din g 21 % vo lb ut no te xc ee din g 21 ,5 % vo l Ex cee din g 21 ,5% vo lb ut no te xc ee din g 22 % vo l (') 0 (') (') 0 0 (') 0 ( ¢ ) 0 0 (') (') (') 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 11 1, 04 11 3, 15 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 lli ;0 4 11 3, 15 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 98 ,3 5 10 0, 46 10 2, 58 10 4, 69 10 6, 81 10 8, 92 11 1, 04 11 3, 15 77 ,2 0 79 ,3 1 81 ,4 3 83 ,5 4 85 ,6 6 87 ,7 7 89 ,8 9 92 ,0 0 97 02 97 03 97 04 97 05 97 06 97 07 97 08 97 09 97 10 97 11 97 12 97 13 97 14 97 15 97 16 97 17   O th er ,o f an ac tu al alc oh ol ic str en gt h : Ex ce ed ing 18 % vo lb ut no te xc ee din g 18 ,5 /o vo l Ex cee din g 18 ,5% vo lb ut no te xc ee din g 19 % vo l Ex cee din g 19 % vo lb ut no te xc ee din g 19 ,5 % vo l    Ex cee din g 19 ,5 % vo lb ut no te xc ee din g 20 % vo l Ex cee din g 20 % vo lb ut no te xc ee din g 20 ,5 % vo l Ex cee din g 20 ,5 % vo lb ut no te xc ee din g 21 % vo l Ex cee din g 21 % vo lb ut no te xc eed ing 21 ,5 % vo l Ex cee din g 21 ,5 % vo lb ut no te xc eed ing 22 % vo l No L 301 /29 M CA Re gu la tio n A nn ex 1, Pa rt 6 C N co de A dd it io na l co de D es cr ip tio n N ot e C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) No L 301 /30 T ab e A dd it io na l co de 22 04 29 59 (c on t'd ) O th er w in e :  In co nt ain er s ho ld in g m or e th an 2 lit res bu tn ot m or e th an 20 lit res ,o f an ac tu al al co ho lic str en gt h :   Ex ce ed in g 18 % vo l bu t no t ex ce ed in g 18 ,5 % vo l   Ex ce ed ing 18 ,5 % vo l bu t no t ex ce ed ing 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l   Ex ce ed ing 19 ,5 % vo l bu t no t ex ce ed ing 20 % vo l   Ex ce ed ing 20 % vo l bu t no t ex ce ed ing 20 ,5 % vo l   Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed ing 21 % vo l   Ex ce ed ing 21 % vo l bu t no t ex ce ed ing 21 ,5 % vo l   Ex ce ed in g 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 97 18 97 19 97 20 97 21 97 22 97 23 97 24 97 25 97 26 97 27 97 28 97 29 97 30 97 31 97 32 97 33  O th er , of an ac tu al al co ho lic str en gt h : (') C) 0) (') (') (') 0) 0 (!) 0 C) (') (*) (') 10 2, 91 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ,9 6 95 ,2 0 97 ,4 4 10 2, 91 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ,9 6 95 ,2 0 97 ,4 4 10 2, 91 10 5, 15 10 7, 39 10 9, 63 11 1, 87 11 4, 11 11 6, 35 11 8, 59 81 ,7 6 84 ,0 0 86 ,2 4 88 ,4 8 90 ,7 2 92 ,9 6 95 ,2 0 97 ,4 4 Official Journal of the European Communities   Ex ce ed ing 18 % vo l bu t no t ex ce ed ing 18 ,5 % vo l   Ex ce ed in g 18 ,5 % vo l bu t no t ex ce ed in g 19 % vo l   Ex ce ed in g 19 % vo l bu t no t ex ce ed in g 19 ,5 % vo l   Ex ce ed in g 19 ,5 % vo l bu t no t ex ce ed in g 20 % vo l   Ex ce ed in g 20 % vo l bu t no t ex ce ed in g 20 ,5 % vo l   Ex ce ed ing 20 ,5 % vo l bu t no t ex ce ed ing 21 % vo l   Ex ce ed in g 21 % vo l bu t no t ex ce ed in g 21 ,5 % vo l   Ex ce ed ing 21 ,5 % vo l bu t no t ex ce ed in g 22 % vo l 22 04 29 90 97 34 97 35 97 36 Li qu eu r wi ne as de fin ed in ad dit ion al no te 4 (c) to Ch ap ter 22 of th e co m bi ne d no m en cl at ur e :  In ten de d fo r pr oc es sin g in to pr od uc ts no t fa lli ng wi th in co de 22 04  O th er :   In co nt ain er sh ol di ng m or e th an 2 lit res bu tn ot m or e th an 20 lit res :   O th er W in e fo rti fie d fo r di sti lla tio n as de fin ed in ad di tio na l no te 4 (b )t o Ch ap te r 22 of th e co m bi ne d no m en cl at ur e, of an ac tu al al co ho lic str en gt h : 86 ,7 0 12 0, 45 99 ,3 0 86 ,7 0 12 0, 45 99 ,3 0 86 ,7 0 12 0, 45 99 ,3 0 97 37 97 38 97 39 97 40  Ex ce ed ing 22 % vo l bu t no t ex ce ed ing 22 ,5 % vo l  Ex ce ed in g 22 ,5 % vo l bu t no t ex ce ed in g 23 % vo l  Ex ce ed ing 23 % vo l bu t no t ex ce ed ing 23 ,5 % vo l  Ex ce ed ing 23 ,5 % vo l bu t no t ex ce ed ing 24 % vo l 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 58 ,0 7 59 ,3 8 60 ,6 8 61 ,9 9 4. 11 . 88 M CA Re gu la tio n A nn ex 1, Pa rt 6 4. 11 . 88 A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) C N co de T ab le A dd iti on al co de Official Journal , of the European Communities 22 04 29 90 (co nt 'd) 22 04 30 91  W h it e w in e :   In co nta ine rs ho ldi ng mo re tha n 2l itr es bu tn ot mo re tha n 20 litr es ,o f an ac tu al al co ho lic str en gt h :    Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l    Ex ce ed ing 22 ,5 % vo lb ut no te xc ee din g 23 % vo l Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l Ex cee din g 23 ,5 % vo lb ut no te xc ee din g 24 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l Ex ce ed ing 22 ,5 % vo lb ut no te xc ee din g 23 % vo l Ex cee din g 23 % vo lb ut no te xc ee din g 23 ,5 % vo l Ex cee din g 23 ,5 % vo lb ut no te xc ee din g 24 % vo l  O th er w in e :   In co nta ine rs ho ldi ng mo re tha n 2 litr es bu tn ot mo re tha n 20 litr es, of an ac tu al al co ho lic str en gt h : Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l Ex ce ed ing 22 ,5 % vo lb ut no te xc ee din g 23 % vo l    Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l _ _ _ Ex ce ed ing 23 ,5 % vo lb ut no te xc ee din g 24 % vo l   O th er ,o f an ac tu al alc oh ol ic str en gt h : _ _ _ Ex ce ed ing 22 % vo lb ut no te xc ee din g 22 ,5 % vo l Ex ce ed ing 22 ,5 % vo lb ut no te xc ee din g 23 % vo l _   Ex ce ed ing 23 % vo lb ut no te xc ee din g 23 ,5 % vo l    Ex ce ed ing 23 ,5 % vo lb ut no te xc ee din g 24 % vo l /  W ith an ad de d su ga rc on ten tn ot ex ce ed ing 30 % by we igh t: W hi te : Pe r % vo l of po ten tia l alc oh oli c str en gt h   O th er : Pe r % vo l of po ten tia l alc oh oli c str en gt h  W ith an ad de d su ga rc on ten te xc ee din g 30 % by we igh t:   W hi te : - Pe r % vo l of po ten tia l alc oh oli c str en gth   O th er : Pe r % vo l of po ten tia l alc oh oli c str en gth 0 (') (') . 0) 0) C) 0 0 (') (  ) - 0 0 (') C) (') 0 I 11 5, 27 11 7, 38 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 ,3 5 10 0, 46 12 0, 83 12 3, 07 12 5, 31 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 3, 84 4, 07 3, 84 4, 07 11 5, 27 11 7, 38 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 ,3 5 10 0, 46 12 0, 83 12 3, 07 12 5, 31 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 3, 84 4, 07 3, 84 4, 07 11 5, 27 11 7, 38 11 9, 50 12 1, 61 94 ,1 2 96 ,2 3 98 ,3 5 10 0, 46 12 0, 83 12 3, 07 . 12 5, 31 12 7, 55 99 ,6 8 10 1, 92 10 4, 16 10 6, 40 - 3, 84 4, 07 3, 84 4, 07 i i 97 41 97 42 97 43 97 44 97 45 97 46 97 47 97 48 97 49 97 50 97 51 97 52 97 53 97 54 97 55 97 56 97 57 97 58 97 59 97 60 No L 301 /31 No L 301 /32 C N co de A dd it io na l co de D es cr ip tio n N o te C Y (E CU /h l) D Z , T N , Y U (E CU /h l) O th er co un tr ie s (E CU /h l) M CA Re gu la tio n A nn ex 1, Pa rt 6 T ab le A dd it io na l co de 22 04 30 99  W ith an ad de d su ga r co nt en t no t ex ce ed in g 30 % by w ei gh t:   W hi te : 97 61    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h   O th er : 3, 84 3, 84 3, 84 97 62    Pe r % vo l of po te nt ia l alc oh ol ic str en gt h  W ith an ad de d su ga r co nt en t ex ce ed in g 30 % by we ig ht :   W hi te : 4, 07 4, 07 4, 07 97 63    Pe r % vo l of po te nt ia l al co ho lic str en gt h   O th er : 3, 84 3, 84 3, 84 \ 1 I I 97 64    Pe r % vo l of po te nt ia l al co ho lic str en gt h 4, 07 4, 07 4, 07 (!) Th e re fe re nc e pr ice sh all be in cr ea se d by 1 EC U pe r % vo l ac tu al alc oh ol ic str en gt h pe r he cto lit re wh en th e wi ne is im po rte d in to th e Fr en ch ov ers ea s de pa rtm en t of Re un io n. Official Journal of the European Communities 4. 11 . 88